
	

113 HR 2772 IH: Rape Survivor Child Custody Act
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2772
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Ms. Wasserman Schultz
			 (for herself and Mr. Marino)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to make grants to States
		  that have in place laws that terminate the parental rights of men who father
		  children through rape.
	
	
		1.Short titleThis Act may be cited as the
			 Rape Survivor Child Custody
			 Act.
		2.FindingsCongress finds the following:
			(1)Men who father children through rape should
			 be prohibited from visiting or having custody of those children.
			(2)According to several studies, it is
			 estimated that there are between 25,000 and 32,000 rape-related pregnancies
			 annually in the United States.
			(3)A substantial number of women choose to
			 raise their child conceived through rape and, as a result, may face custody
			 battles with their rapists.
			(4)According to one
			 study, 32.3 percent of women who were raped and became pregnant as a result of
			 the rape kept their child.
			(5)Another study
			 found that, of the 73 percent of women who became pregnant as a result of a
			 rape and carried their pregnancies to term, 64 percent raised their
			 children.
			(6)Rape is one of the most under-prosecuted
			 serious crimes, with estimates of criminal conviction occurring in less than 5
			 percent of rapes.
			(7)The clear and convincing evidence standard
			 is the most common standard for termination of parental rights among the 50
			 States, territories, and the District of Columbia.
			(8)The Supreme Court
			 established that the clear and convincing evidence standard satisfies due
			 process for allegations to terminate or restrict parental rights in Santosky v.
			 Kramer (455 U.S. 745 (1982)).
			(9)Currently only 6 States have statutes
			 allowing rape survivors to petition for the termination of parental rights of
			 the rapist based on clear and convincing evidence that the child was conceived
			 through rape.
			(10)A rapist pursuing parental or custody
			 rights forces the survivor to have continued interaction with the rapist, which
			 can have traumatic psychological effects on the survivor, making it more
			 difficult for her to recover.
			(11)These traumatic effects on the mother can
			 severely negatively impact her ability to raise a healthy child.
			(12)Rapists may use the threat of pursuing
			 custody or parental rights to coerce survivors into not prosecuting rape, or
			 otherwise harass, intimidate, or manipulate them.
			3.Grants
			 authorizedThe Attorney
			 General shall make grants to States that have in place a law that allows the
			 mother of any child that was conceived through rape to seek court-ordered
			 termination of the parental rights of her rapist with regard to that child,
			 which the court shall grant upon clear and convincing evidence of rape.
		4.ApplicationA State seeking a grant under this Act shall
			 submit an application to the Attorney General at such time, in such manner, and
			 containing such information as the Attorney General may reasonably require,
			 including information about the law described in section 3.
		5.Grant
			 amountThe amount of a grant
			 to a State under this Act shall be in an amount that is not greater than 10
			 percent of the average of the total amount of funding of the 3 most recent
			 awards that the State received under the following grant programs:
			(1)Part T of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et
			 seq.) (commonly referred to as the STOP Violence Against Women Formula
			 Grant Program).
			(2)Section 41601 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 14043g) (commonly referred to
			 as the Sexual Assault Services Program).
			6.Grant
			 term
			(a)In
			 generalThe term of a grant
			 under this Act shall be for one year.
			(b)RenewalA State that receives a grant under this
			 Act may submit an application for a renewal of such grant at such time, in such
			 manner, and containing such information as the Attorney General may reasonably
			 require.
			(c)LimitA
			 State may not receive a grant under this Act for more than 4 years.
			7.Uses of
			 fundsA State that receives a
			 grant under this section shall use—
			(1)25 percent of such
			 funds for any of the permissible uses of funds under the grant program
			 described in paragraph (1) of section 5; and
			(2)75 percent of such
			 funds for any of the permissible uses of funds under the grant program
			 described in paragraph (2) of section 5.
			8.Termination
			 defined
			(a)In
			 generalIn this Act, the term
			 termination means, when used with respect to parental rights, a
			 complete and final termination of the parent’s right to custody of,
			 guardianship of, visitation with, access to, and inheritance from a
			 child.
			(b)Rule of
			 constructionNothing in this
			 section shall be construed to require a State, in order to receive a grant
			 under this Act, to have in place a law that terminates any obligation of a
			 person who fathered a child through rape to support the child.
			9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 for each of fiscal years 2014 through
			 2018.
		
